Citation Nr: 1639060	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-27 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic diarrhea.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for residuals of concrete poisoning, to include circulation problems in the legs.

5.  Entitlement to service connection for headaches, to include as secondary to a neck disability.

6.  Entitlement to service connection for acid reflux, to include on a secondary basis. 




REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1984 to May 1987 and in the United States Air Force Reserves from March 1990 to July 1990, and September 1990 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board on his September 2013 VA Form 9.  However, in a subsequent communication received in July 2016, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2015).

The issues of service connection for the low back, neck, residuals of concrete poisoning, headaches, and acid reflux are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.






FINDING OF FACT

A preponderance of the evidence fails to establish that the Veteran has or had a chronic disability manifested by diarrhea at any time during the appeal period.


CONCLUSION OF LAW

A disability manifested by chronic diarrhea was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West  2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A December 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  Some service treatment records, VA examination report, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The Board notes that service treatment records from the Veteran's later periods of service have not been obtained and have been deemed to be unavailable.  See Formal Finding, July 2013.  In any case, as the claim is being denied based on the lack of a current disability, not a lack of inservice event, the Veteran is not prejudiced by their absence.

The Veteran was afforded a VA examination for his claim in May 2013.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  


As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A review of the medical evidence of record fails to establish a diagnosed disability manifested by diarrhea at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not identified a disability either.  Rather, he only generally complains the symptom of diarrhea generally.  He does not assert that he has been specifically diagnosed with any specific gastrointestinal disability manifested by diarrhea or underlying pathology.  

Significantly, the Veteran was specifically examined for his claimed disability manifested by diarrhea in May 2013.  The VA examiner noted his reports of diarrhea after every meal, as well as his normal colonoscopy and lack of need for further work up by his treating physician.  Based on these normal findings, she was unable to provide a diagnose of any underlying disease or disorder.  The examiner's conclusion is consistent with the numerous VA treatment records that are negative for a diagnosed disorder manifested by disability. The only evidence of a disability manifested by diarrhea consists solely of the Veteran's reports of such symptoms.  Put another way, there is simply no medical evidence showing objective findings of any underlying disorder or pathology, nor does the Veteran contend that he has been diagnosed with such.  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of gastrointestinal medicine in the context of a negative physical examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report his symptoms, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3s 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159 (a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not competent evidence of a diagnosis of a disability manifested by diarrhea.  The Veteran's opinion would also be significantly outweighed by the negative opinion from the May 2013 VA examiner and lack of diagnoses from VA physicians, who clearly hold the level of medical expertise to address the nature and etiology of the Veteran's complaints.  

Accordingly, the first element of Shedden/Caluza is not met and service connection cannot be granted for a disability manifested by chronic diarrhea.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a disability manifested by chronic diarrhea is denied.


REMAND

With regard to the low back, neck, and leg claims, the Veteran claims that he was hospitalized for back and neck problems at Dover Air Force Base (AFB) and that he was treated for concrete poisoning in Okinawa, Japan.  He also submitted an August 2010 statement from his mother and a September 2010 statement from a fellow service member corroborating these contentions.  Although his service treatment records are incomplete, the Board finds that this lay evidence of inservice events is sufficient to warrant a VA examination to address the nature and etiology of these disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has also claimed that his headaches and acid reflux are secondary to the low back, neck, and concrete poisoning disabilities that are remanded herein.  The readjudication of the low back, neck, and concrete poisoning claims may, therefore, affect the headache and acid reflux claims.  These issues are inextricably intertwined.  The low back, neck, and concrete poisoning claims must be readjudicated prior to the readjudication of the headache and acid reflux claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all available service treatment records relating to the Veteran's hospitalization at the Dover AFB during his 1990 and 1991 service.  If, after making reasonable efforts, the AOJ determines that any service treatment records are unavailable for association with the claims file, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination(s) to address the nature and etiology of his claimed disabilities.  The examiner(s) must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All appropriate testing should be completed.

With regard to the low back and neck claims, the examiner should state whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's low back and/or neck disability was caused or aggravated by his active service, including his hospitalization for low back and neck injuries.  The examiner should also address the Veteran's contentions of continuous symptoms since service.

With regard to the concrete poisoning claim, the examiner should state whether the Veteran has or had at any point during the appeals period (November 2008 to the present), any currently diagnosed residuals of concrete poisoning, including circulation problems in the legs.  If so, s/he should then state whether it is as least as likely as not (a 50 percent probability or greater) that such a diagnosis was caused or aggravated by his active service.  The examiner should consider the Veteran's reports of treatment for concrete poisoning in service to be credible.

With regard to the headache and acid reflux claims, the examiner should state whether it is as least as likely as not (a 50 percent probability or greater) that these disabilities were caused or aggravated by his low back disability, neck disability, or residuals of concrete poisoning (if any).  S/he should specifically address the side effects of any medications taken for these disabilities.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's low back, neck, and concrete poisoning, headache and acid reflux claims should be readjudicated. If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


